                             UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


JOSHI TECHNOLOGIES
INTERNATIONAL, INC.,

                      Plaintiff,

v.                                                   Case No. 2:15-cv-00467-KG-CG


CHI ENERGY, INC.,

                      Defendant.


              ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

       THIS MATTER comes before the Court on withdrawing Counsel’s Motion to Withdraw

as Counsel (Doc. 127), and the Court being advised in the premises, the Court hereby ORDERS

as follows:

       1.      Plaintiff is represented by Butler Snow, LLP as evidenced by pleadings filed herein;

       2.      Good cause exists for granting the Motion;

       3.      No parties will be prejudiced by the granting of the Motion; and

       4.      Defendant Chi Energy, Inc., does not oppose this Motion.

       IT IS SO ORDERED.



                                         UNITED STATES DISTRICT JUDGE
Submitted:

SUTIN, THAYER & BROWNE
A Professional Corporation

/s/ Benjamin E. Thomas
       Benjamin E. Thomas
Withdrawing Attorneys for Plaintiff
P.O. Box 1945
Albuquerque, NM 87103-1945
Telephone: (505) 883-2500
Email: bet@sutinfirm.com

Approved:

Electronically approved 02/21/2019
Derek V. Larson
Keith C. Mier
Butler Snow, LLP
2155 Louisiana Blvd. N.E., Suite 10400
Albuquerque, NM 87110
Email: derek.larson@butlersnow.com
       keith.mier@butlersnow.com
Attorneys for Plaintiff


Electronically approved 02/21/2019
Robert P. Crumpler, Jr.
Stephanie Basom
Davis, Gerald & Cremer
400 W. Illinois, Suite 1400
Midland, TX 79701
Email: rcrumpler@dgclaw.com
Attorneys for Defendant
4993944




                                         2
